Exhibit 10.1

 

AMENDMENT NO. 4, dated November 24, 2003 (this “Amendment”), to the Employment
Agreement dated November 14, 2000, as amended by Amendment No. 1 thereto dated
March 15, 2002, Amendment No. 2 dated January 1, 2003 and Amendment No. 3 dated
February 17, 2003 (the “Employment Agreement”), by and between RESOLUTION
PERFORMANCE PRODUCTS LLC, a Delaware limited liability company (the “Company”)
and MARVIN O. SCHLANGER (“Executive”).

 

WHEREAS, Executive and the Company desire to amend Executive’s Employment
Agreement with respect to the term of employment and Executive’s compensation as
specifically set forth in this Amendment.

 

NOW, THEREFORE, it is therefore hereby agreed by and between the parties as
follows:

 

1. Term of Employment

 

Section 2 of Executive’s Employment Agreement is hereby amended by deleting the
word “third” in the sixth line and inserting the word “fifth” therein.

 

2. Compensation and Benefits.

 

A. Section 3(a) of Executive’s Employment Agreement is hereby amended in its
entirety to read as follows:

 

“(a) Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of $150,000, provided that if the LTM Adjusted
EBITDA (as defined below) for the twelve month period ending on the last day of
any fiscal quarter during 2003 or 2004 (such day, the “Salary Reimbursement
Date”) equals $116 million or more, the Base Salary shall be payable at the
annual rate of $300,000 from and after the Salary Reimbursement Date, and the
Company shall pay to Executive 125% of the amount paid to Executive as Base
Salary from January 1, 2003 to the Salary Reimbursement Date or December 31,
2003, whichever is later. In the event of Executive’s death, long-term
disability, retirement, or a Realization Event (as defined in the 2000 Stock
Option Plan of Resolution Performance Products Inc.) prior to the earlier of (i)
the Salary Reimbursement Date and (ii) January 1, 2004 (any such event, a
“Special Event”), the Company shall pay to Executive a lump sum amount (to be
considered pensionable wages) equal to 100% of the amount paid to Executive as
Base Salary from January 1, 2003 to the date of the Special Event.
Notwithstanding the foregoing, on January 1, 2004, Executive’s Base Salary shall
be payable at the annual rate of $400,000. The Base Salary (and other amounts
payable in accordance with this paragraph (a)) shall be payable in accordance
with the ordinary payroll practices of the Company and shall be subject to
increase as determined by the compensation committee of the Board of

 

1



--------------------------------------------------------------------------------

Managers of the Company (the “Compensation Committee”). For purposes of this
Agreement, “LTM Adjusted EBITDA” shall be determined in accordance with the
Company’s historical practices.

 

B. Section 3 (e) is hereby added as follows:

 

“(e) Extension Bonus. In addition to the Base Salary and Bonus, Executive shall
receive a total of $500,000, payable in eight consecutive quarterly installments
of $62,500 each on or before the fifteenth (15) day of each quarter, commencing
with the quarter beginning on January 1, 2004 (the “Extension Bonus”); provided
that Executive is employed by the Company on the first day of such quarter. In
the event of Executive’s death, long-term disability, or a Realization Event (as
defined in the 2000 Stock Option Plan of Resolution Performance Products Inc.)
prior to the Extension Bonus being paid in full, the Company shall pay to
Executive a lump sum amount (to be considered pensionable wages) equal to the
remaining unpaid balance of the Extension Bonus.”

 

3. Effectiveness. This Amendment shall become effective as of the date hereof.

 

4. No Other Amendments. Except as expressly set forth herein, Executive’s
Employment Agreement remains in full force and effect in accordance with its
terms and nothing contained herein shall be deemed to be a waiver, amendment,
modification or other change of any term, condition or provision of Executive’s
Employment Agreement.

 

5. References to the Employment Agreement. From and after the date hereof, all
references in the Employment Agreement and any other documents to the Employment
Agreement shall be deemed to be references to the Employment Agreement after
giving effect to this Amendment.

 

6. Headings. The headings used herein are for convenience of reference only and
shall not affect the construction of, nor shall they be taken into consideration
in interpreting, this Amendment.

 

7. Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument. Facsimile counterpart signatures
to this Amendment shall be acceptable and binding.

 

8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

 

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

 

RESOLUTION PERFORMANCE PRODUCTS LLC By:  

/s/ Mark Antonvich

 

--------------------------------------------------------------------------------

   

Title: Vice President and General Counsel

 

/s/ Marvin O. Schlanger

--------------------------------------------------------------------------------

Name: Marvin O. Schlanger